                 Case: 1:19-cv-00081-JG Doc #: 40 Filed: 02/06/19 1 of 1. PageID #: 294

                               UNITED STATES DISTRICT COURT
                                   Northern District of Ohio

     Shelton, et al

        Plaintiff                                 CONSENT TO EXERCISE OF JURISDICTION
                                                  BY A UNITED STATES MAGISTRATE JUDGE
                 v.                               AND ORDER OF REFERENCE

     Direct Energy, LP et al                     Case Number:      1:19-cv-00081-JG
        Defendant

     CONSENT TO EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

        In accordance with the provisions of 28 U.S.C. 636(c) and Fed. R. Civ. P. 73, the parties in this case
hereby voluntarily consent to have a United States magistrate judge conduct any and all further proceedings
in the case, including the trial, and order the entry of a final judgment.

                       Signatures                        Party Represented                Date
     /s Anthony Paronich                                 Plaintiff                       2/6/19

   /s William B. Thomas                                   Defendant Direct Energy        2/6/19

   /s Gregory G. Guice                                    Defendant KAA Energy           2/6/19




                                      ORDER OF REFERENCE

       IT IS HEREBY ORDERED that this case be referred to David A. Ruiz                              United
States Magistrate Judge, for all further proceedings and the entry of judgment in accordance with 28 U.S. C.
636(c), Fed.R.Civ.P. 73 and the foregoing consent of the parties.



          Date                                                   United States District Judge



NOTE:            RETURN THIS FORM TO THE CLERK OF THE COURT ONLY IF ALL PARTIES
                 HAVE CONSENTED ON THIS FORM TO THE EXERCISE OF JURISDICTION BY
                 A UNITED STATES MAGISTRATE JUDGE.
